Citation Nr: 0111868	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-14 880	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The claimant served on active duty for training for one day 
on July 1, 1957.  

In October 1996, the Board of Veterans' Appeals (Board) 
denied the appellant's claims for service connection for a 
low back disorder and for a bilateral leg disorder.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
1998, the Court, in a Memorandum Decision, affirmed the 
Board's October 1996 decision.  

While the October 1996 Board decision was pending review by 
the Court, the claimant's representative at the RO attempted 
to reopen the claim for service connection for a low back 
disorder in May 1998.  That claim was denied by the RO in an 
October 1998 rating decision, which was not the subject of a 
timely notice of disagreement.  

This appeal to the Board arises from a January 2000 rating 
decision of the RO.  In that determination, the RO denied the 
claimant's application to reopen a claim for service 
connection for a low back disorder because new and material 
evidence had not been submitted.  Inasmuch as the October 
1998 rating action was not the subject of review by the Court 
in December 1998, that rating decision will be considered to 
be the last, final denial of the claim for service connection 
for a low back disorder, prior to the current attempted 
reopening of the claim.  


FINDINGS OF FACT

1.  In October 1998, the RO denied service connection for a 
low back disorder for the reason that new and material 
evidence had not been submitted to reopen the claim since the 
October 1996 Board decision.  

2.  The evidence submitted since the October 1998 RO decision 
is not so significant that it must be considered in 
conjunction with other evidence in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

The RO decision of October 1998 denying reopening of a claim 
for service connection for a low back disorder is final; new 
and material evidence has not been presented to reopen the 
claim since the October 1998 RO decision.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1996, the Board denied service connection for a 
low back disability.  At that time, the evidence before the 
Board consisted of the claimant's personnel records from the 
U.S. Coast Guard, which essentially reflected that the 
appellant was a member of the U.S. Coast Guard Reserves from 
February 1955 to August 1957, and that he had one day of 
active duty for training on July 1, 1957.  The evidence also 
consisted of a service examination for Coast Guard Review 
dated on January 20, 1955, that showed no clinical findings 
of a low back disability.  A service examination for active 
duty for training, dated on July 1, 1957, showed that the 
claimant had large varicosities of the left leg and right 
knee region that were sufficient to disqualify him.  A 
private medical record reflected that an operation in 
September 1965 had been performed on the claimant to strip 
and excise multiple varicosities.  The report of a November 
1992 VA general medical examination for compensation purposes 
showed no clinical findings pertaining to a low back 
disorder.  The evidence also consisted of the transcript of 
the claimant's personal hearing dated in February 1994 before 
a hearing officer.  The appellant did not provide any 
significant testimony concerning a low back disorder.  

A private medical statement, dated in April 1998, provides 
that the claimant was seen for low back pain, and that the 
claimant gave a history of having incurred an injury while 
serving in the U.S. Coast Guard during basic training that 
resulted in his low back problems.  The claimant reported the 
date of the injury as being in 1955 or 1958.  It was noted 
that a physical examination of the appellant's low back 
revealed tenderness and muscle spasm.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by active 
service or incurred in or aggravated by active duty for 
training.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991 & 
Supp. 2000).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the October 1998 RO decision 
consists of undated statements received in December 1999 of a 
friend of the claimant and a co-worker.  These affiants 
attest to the claimant having informed them that he incurred 
injuries during basic training and that he continues to have 
physical pains and problems as a result thereof.  One 
statement referred to an injury of the left leg.  Neither 
statement referenced an injury to the back or a low back 
disorder.  

In determining whether new and material evidence has been 
presented to reopen the claim, the Board finds that the 
evidence submitted subsequent to the October 1998 RO decision 
is new in that it was not previously of record.  

However, this evidence is not material.  The claimant had 
only one day of active duty for training and there was no 
evidence that he injured his back on that one day, July 1, 
1957.  The April 1998 letter from the private physician 
indicates the current presence of a low back disorder.  The 
lay statements submitted in December 1999 make no reference 
to a current back disorder or the date of onset of a back 
disorder.  

Thus, the evidence submitted subsequent to the October 1998 
RO decision is not so significant that it must be reviewed in 
conjunction with all other evidence to fairly decide the 
merits of the claim.  Therefore, the claim for service 
connection for a low back disorder is not reopened.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for a low back disorder, the 
appeal as to that issue is denied.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

